Name: 83/624/EEC: Council Decision of 25 November 1983 concerning a plan for the transnational development of the supporting infrastructure for innovation and technology transfer (1983 to 1985)
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-12-15

 Avis juridique important|31983D062483/624/EEC: Council Decision of 25 November 1983 concerning a plan for the transnational development of the supporting infrastructure for innovation and technology transfer (1983 to 1985) Official Journal L 353 , 15/12/1983 P. 0015 Spanish special edition: Chapter 16 Volume 1 P. 0176 Portuguese special edition Chapter 16 Volume 1 P. 0176 +++++( 1 ) OJ NO C 187 , 22 . 7 . 1982 , P . 4 . ( 2 ) OJ NO C 96 , 11 . 4 . 1983 , P . 104 . ( 3 ) OJ NO C 33 , 7 . 2 . 1983 , P . 17 . COUNCIL DECISION OF 25 NOVEMBER 1983 CONCERNING A PLAN FOR THE TRANSNATIONAL DEVELOPMENT OF THE SUPPORTING INFRASTRUCTURE FOR INNOVATION AND TECHNOLOGY TRANSFER ( 1983 TO 1985 ) ( 83/624/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS , IN ACCORDANCE WITH ARTICLE 2 OF THE TREATY , THE COMMUNITY HAS AS ITS TASK INTER ALIA TO PROMOTE A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES AND CONTINUOUS AND BALANCED EXPANSION THROUGHOUT THE COMMUNITY ; WHEREAS THE HEADS OF STATE OR GOVERNMENT , MEETING IN LUXEMBOURG ON 1 AND 2 DECEMBER 1980 , EXPRESSED THE HOPE THAT EFFORTS BY THE MEMBER STATES IN THE FIELD OF INDUSTRIAL INNOVATION WOULD BE BETTER COORDINATED IN ORDER TO IMPROVE THE COMPETITIVENESS OF EUROPEAN PRODUCTS BY MAKING THE BEST USE OF THE DIMENSION AFFORDED BY THE COMMON MARKET ; WHEREAS THEY REQUESTED THE COMPETENT AUTHORITIES OF THE COMMUNITY TO EXAMINE WAYS OF ELIMINATING THE FRAGMENTATION OF MARKETS AND IMPROVING INCENTIVES TO INNOVATION AND THE DISSEMINATION OF KNOWLEDGE ; WHEREAS IT IS PRIMARILY UP TO UNDERTAKINGS TO DEVELOP TRADE IN TECHNOLOGIES AND TO PROMOTE THEIR EXPLOITATION ; WHEREAS , NEVERTHELESS , A RESOLUTE EFFORT IS REQUIRED TO PROMOTE INTERACTION BETWEEN TECHNOLOGY , INDUSTRY AND THE MARKET AT EUROPEAN LEVEL , SO AS TO ENSURE THAT FURTHER ECONOMICALLY VIABLE INNOVATIONS ACCRUE FROM DISCOVERIES AND INVENTIONS THROUGH UTILIZATION OF THE ADVANTAGES OF SCALE AFFORDED BY THE EUROPEAN DIMENSION ; WHEREAS THE MEMBER STATES HAVE DEVELOPED SPECIALIZED SERVICES IN THE FIELD OF RESEARCH EXPLOITATION , TECHNOLOGY TRANSFER , INFORMATION , CONSULTANCY AND FINANCING ; WHEREAS THESE INFRASTRUCTURES ARE IMPORTANT FOR FACILITATING INNOVATION , PARTICULARLY IN SMALL AND MEDIUM-SIZED UNDERTAKINGS ; WHEREAS THE INTRODUCTION OF TRANSNATIONAL MECHANISMS FOR LIAISON , COOPERATION , TRAINING AND INFORMATION WOULD BE CRUCIAL IN OPTIMIZING THESE NATIONAL EFFORTS ; WHEREAS THE SAID MECHANISMS WOULD PROVIDE WIDER ACCESS TO SUCH ESSENTIAL ELEMENTS OF INDUSTRIAL INNOVATION AS RESEARCH , TECHNOLOGY , CAPITAL AND THE MARKET , HAS DECIDED AS FOLLOWS : ARTICLE 1 WITH A VIEW TO FACILITATING INNOVATION IN THE COMMUNITY , A PACKAGE OF MEASURES DESIGNED TO PROMOTE THE TRANSNATIONAL DEVELOPMENT OF LIAISON AND COOPERATION INFRASTRUCTURES AND TO PROVIDE INCENTIVES TO TRADE AND THE EXPLOITATION OF TECHNOLOGIES IS HEREBY ADOPTED , AND IS DEFINED IN ANNEX I . ARTICLE 2 ON THE BASIS OF CONTINUOUS EXCHANGE AND COMPARATIVE ASSESSMENT OF EXPERIENCES , THE MEMBER STATES AND THE COMMISSION SHALL ENDEAVOUR TO ACHIEVE COMPATIBILITY OF THE MEASURES REFERRED TO IN ARTICLE 1 WITH NATIONAL AND REGIONAL MEASURES TO PROMOTE INNOVATION , IN THE MANNER PROVIDED FOR IN CHAPTER 3 OF ANNEX I . ARTICLE 3 THE ACTIVITIES OR PROJECTS DESCRIBED IN ANNEX I SHALL BE UNDERTAKEN ON THE RESPONSIBILITY OF THE COMMISSION OR SHALL QUALIFY FOR PARTIAL COMMUNITY FINANCING UNDER THE APPROPRIATIONS PROVIDED FOR IN THE BUDGET OF THE EUROPEAN COMMUNITIES . THE FOLLOWING ACTIVITIES OR PROJECTS MAY BE ELIGIBLE FOR CONSIDERATION : - ACTIVITIES OF PROJECTS INVOLVING PARTNERS ESTABLISHED IN VARIOUS MEMBER STATES , - ACTIVITIES OR PROJECTS INVOLVING OPERATIONS ON A COMMUNITY SCALE OR SERVICES OPEN TO ALL MEMBER STATES , OR - PROGRAMMES FOR DEVELOPING INNOVATION INFRASTRUCTURE , WHERE CIRCUMSTANCES SO REQUIRE , SO AS TO ENABLE MEMBER STATES WITH WEAKER INFRASTRUCTURES TO PARTICIPATE FULLY IN TRANSNATIONAL PROJECTS . ARTICLE 4 THE COMMISSION SHALL DISSEMINATE IN THE COMMUNITY , BY THE MOST APPROPRIATE MEANS , THE RESULT OF THE ACTIONS UNDERTAKEN PURSUANT TO THIS DECISION . ARTICLE 5 THE PROGRAMME IS SCHEDULED FOR A PERIOD OF THREE YEARS AS FROM ITS ADOPTION . THE AMOUNT DEEMED NECESSARY FOR THE PROGRAMME'S IMPLEMENTATION SHALL BE 10 MILLION ECU . AS REGARDS THE ACTIVITIES DESCRIBED IN ANNEX I , THE COMMISSION SHALL ENDEAVOUR TO SHARE THE COSTS OF THE OPERATIONS , TO RECOVER A PART OF ITS OUTLAY FROM SUCH REVENUE AS MAY ACCRUE AND TO LIMIT ITS CONTRIBUTIONS TO AN INITIAL LAUNCHING PERIOD . ARTICLE 6 RESPONSIBILITY FOR IMPLEMENTING THIS DECISION SHALL REST WITH THE COMMISSION , ASSISTED BY A CONSULTATIVE COMMITTEE WHOSE COMPOSITION , DUTIES AND METHOD OF PROCEDURE ARE SET OUT IN ANNEX II . THE COMMISSION SHALL KEEP THE SAID COMMITTEE REGULARLY INFORMED OF PROGRESS IN THE WORK . THE COMMISSION SHALL PRESENT A DETAILED REPORT EACH YEAR TO THE COUNCIL , THE EUROPEAN PARLIAMENT AND THE ECONOMIC AND SOCIAL COMMITTEE . ARTICLE 7 THIS DECISION SHALL TAKE EFFECT ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 25 NOVEMBER 1983 . FOR THE COUNCIL THE PRESIDENT G . MORAITIS ANNEX I PLAN FOR THE TRANSNATIONAL DEVELOPMENT OF THE SUPPORTING INFRASTRUCTURE FOR INNOVATION AND TECHNOLOGY TRANSFER SCOPE AND DEFINITION OF ACTIONS SCOPE THE PRINCIPAL OBJECTIVE IS TO PROMOTE THE RAPID PENETRATION OF THE COMMUNITY'S ECONOMIES BY NEW TECHNOLOGIES AS THEY BECOME AVAILABLE , HAVING REGARD ESPECIALLY TO SMALL AND MEDIUM-SIZED UNDERTAKINGS . THE PROPOSED ACTIONS WILL REINFORCE NATIONAL STRUCTURES WORKING TOWARDS THIS END , IN PARTICULAR BY ADDING A EUROPEAN DIMENSION TO THE OPERATIONS OF EXISTING NATIONAL RESEARCH EXPLOITATION , TO TECHNOLOGY TRANSFER , AND TO SPECIALIZED ADVISORY AND FINANCIAL SERVICES . THE AIM IS THUS TO STRENGTHEN THE TRANSNATIONAL INNOVATION INFRASTRUCTURE , THIS BEING ESSENTIAL FOR AN EFFICIENT EUROPEAN MARKET IN INNOVATION . THREE PRINCIPAL LINES OF ACTIONS ARE ENVISAGED : 1 . TO RENDER EXISTING AND DEVELOPING ORGANIZATIONS AND SERVICES IN THIS FIELD MORE EFFECTIVE BY FACILITATING THEIR OPERATIONS ON , AND THEIR ACCESS TO , THE COMMUNITY MARKET ; THIS TRANSNATIONAL EXTENSION OF STRUCTURES IN THE MEMBER STATES WILL BE BASED UPON FLEXIBLE AND DYNAMIC MECHANISM FOR LIAISON AND COOPERATION ; 2 . TO THE DEGREE NECESSARY FOR THE OBJECTIVE , TO HELP MEET THE CORRESPONDING BASIC REQUIREMENTS IN KNOWLEDGE AND IN TECHNICAL AND COMMUNICATION MEANS ; 3 . TO CONTRIBUTE TO THE GENERAL ADVANCE OF METHODS USED IN THIS FIELD BY JUDICIOUSLY PROMOTING CONCERTATION AND THE EXCHANGE OF EXPERIENCE ON THE INTRODUCTION OF NEW METHODS IN THE MEMBER STATES . THE PROJECTS TO BENEFIT FROM COMMUNITY SUPPORT SHALL BE SELECTED FROM LISTS OF PRIORITY ACTIONS TO BE DRAWN UP ANNUALLY . FOR 1983 THE LIST APPEARS IN ANNEX III . FOR THE OTHER YEARS OF THE PROGRAMME THE PRIORITY ACTIONS SHALL BE SELECTED FROM THE ACTIONS DESCRIBED HEREAFTER IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ANNEX II ( F ) . A PROJECT SELECTED FROM AN ANNUAL LIST MUST BE COMMENCED BEFORE THE END OF THE YEAR IN QUESTION . DESCRIPTION OF ACTIONS CHAPTER 1 EUROPEAN COHESION BETWEEN EXISTING INNOVATION PROMOTION ORGANIZATIONS 1.1 . THE INDUSTRY/RESEARCH INTERFACE , IN PARTICULAR : ( A ) START-UP SUPPORT FOR THE ESTABLISHMENT OF LIAISON MECHANISMS ; ( B ) SUPPORT FOR PROMOTIONAL ACTIONS FOR EXPLOITATION OF NEW TECHNOLOGY OR MARKET PROSPECTION INSIDE AND OUTSIDE THE COMMUNITY . 1.2 . TECHNOLOGY AND MANAGEMENT ADVISORY SERVICES , IN PARTICULAR : ( A ) START-UP SUPPORT FOR ASSOCIATIONS IN ORDER TO ESTABLISH " HUMAN " NETWORKS OF RELATIONS BETWEEN THE SERVICES CONCERNED , AND ALSO FOR THE NECESSARY BACK-UP ACTIVITIES ; ( B ) SUPPORT FOR EXCHANGE OF PERSONNEL OF SUCH SERVICES AS THE MOST EFFICIENT WAY TO GAIN EXPERIENCE ON OTHER MARKETS AS WELL AS TO ESTABLISH NETWORKS OF MUTUAL ASSISTANCE ; ( C ) SUPPORT FOR THEIR JOINT EXPLOITATION OF THE TECHNOLOGY MARKET INSIDE AND OUTSIDE THE COMMUNITY . 1.3 . VENTURE FINANCE OPERATIONS , IN PARTICULAR : ( A ) START-UP SUPPORT FOR AN ASSOCIATION OF FINANCIAL ORGANIZATIONS SPECIALIZED IN THE FINANCING OF INNOVATION : ( B ) SUPPORT FOR PROFESSIONAL PUBLICATIONS OF SUCH AN ASSOCIATION ; ( C ) SUPPORT FOR THE BUILD-UP OF REFERENCE NETWORKS OF EXPERTS AND CONSULTANTS . 1.4 . INTERFACE BETWEEN PUBLIC USERS AND INNOVATIVE INDUSTRIES , IN PARTICULAR : ( A ) SUPPORT , AS LONG AS NECESSARY , FOR THE BASIC STRUCTURE OF COMMUNITY LOCAL AUTHORITY COOPERATION IN NEW TECHNOLOGIES ; ( B ) SUPPORT FOR ORIENTING LOCAL AUTHORITY PURCHASING TOWARDS INNOVATION ; ( C ) SUPPORT FOR TECHNOLOGY EXCHANGE BETWEEN PARTICIPANTS . CHAPTER 2 STRENGTHENING THE FOUNDATIONS 2.1 . JOINT SUPPORT FUNCTIONS FOR THE AWARENESS AND ASSESSMENT OF NEW TECHNOLOGIES AND POTENTIAL MARKETS , IN PARTICULAR : ( A ) SUPPORT FOR JOINT ASSESSMENT OF TECHNOLOGY AND MARKETS ; ( B ) SUPPORT FOR INCREASING TECHNOLOGY AWARENESS , BY MEANS SUCH AS COOPERATION BETWEEN " TECHNOLOGY AWARENESS AGENCIES " OR GIVING A EUROPEAN DIMENSION TO TECHNOLOGY CONFERENCES NORMALLY ORGANIZED ON A NATIONAL OR REGIONAL BASIS ; ( C ) SUPPORT FOR THE ACQUISITION , ANALYSIS AND DISSEMINATION OF INFORMATION ON TECHNOLOGIES AND MARKETS TO WHICH ACCESS IS DIFFICULT ; ( D ) SUPPORT FOR THE ESTABLISHMENT OF A SYSTEM OF EXCHANGING INFORMATION ON AVAILABLE EXPERTISE REGARDING TECHNOLOGY , MARKETS , FINANCE AND PUBLIC AID FOR INNOVATION THROUGHOUT THE COMMUNITY . 2.2 . ACCESS TO PATENTS AND LICENSING MARKETS , IN PARTICULAR : ( A ) SUPPORT FOR THE INTENSIFICATION OF CONSULTATION AND CONTACTS WITH THE PARTIES CONCERNED , IN PARTICULAR AS REGARDS PATENT COSTS , THE USE OF PATENT INFORMATION AND THE CRITERIA OF INDUSTRIAL PROPERTY PROTECTION ; ( B ) SUPPORT FOR BETTER USE OF COMMUNITY-WIDE PROTECTION OF INDUSTRIAL AND COMMERCIAL PROPERTY RIGHTS , COMPLEMENTING ACTION ALREADY TAKEN IN THE MEMBER STATES TO ENCOURAGE INVENTORS TO AVAIL THEMSELVES OF THEIR RIGHTS IN THIS AREA ; ( C ) SUPPORT FOR THE CREATION OF AN EFFICIENT COMMON MARKET FOR THE LICENSING OF TECHNOLOGY , BY PROMOTING THE CONCERTATION OF INTERMEDIARY SERVICES AND BY PROVIDING START-UP SUPPORT FOR TRANSNATIONAL FORMS OF COOPERATION . 2.3 . OPENING NEW CHANNELS OF COMMUNICATION TO ACCELERATE MARKET INTRODUCTION OF NEW PRODUCTS , IN PARTICULAR : ( A ) PROMOTING THE TIMELY AND COMMUNITY-WIDE DIFFUSION OF CALLS FOR PROPOSALS FOR NEW PRODUCTS , AND IN PARTICULAR OF PUBLIC TENDERS , BY DEVELOPING NEW EFFICIENT MEDIA OR BY PROMOTING A MORE INTENSIVE USE OF EXISTING COMMUNICATION CHANNELS ; ( B ) ESTABLISHING AN UP-TO-DATE INFORMATION SYSTEM ON TECHNICAL REGULATIONS AND STANDARDS . CHAPTER 3 CONCERTATION OF MEMBER STATES AND COMMUNITY ACTION 3.1 . INTENSIFICATION OF THE CONCERTATION AND THE EXCHANGE OF INFORMATION AND EXPERIENCE WITHIN THE FRAMEWORK OF THE CONSULTATIVE COMMITTEE . 3.2 . COMPARISONS AND EVALUATIONS OF PROGRAMMES AND MEASURES . 3.3 . COMMUNITY SUPPORT FOR THE ADVANCEMENT OF NEW METHODS AND FOR THE ADVANCEMENT OF TRANSNATIONAL INNOVATION INFRASTRUCTURE IN PARTICULAR . ANNEX II COMPOSITION , DUTIES AND METHOD OF PROCEDURE OF THE CONSULTATIVE COMMITTEE PROVIDED FOR IN ARTICLE 6 A . THE CONSULTATIVE COMMITTEE PROVIDED FOR IN ARTICLE 6 SHALL HAVE THE FOLLOWING DUTIES : 1 . TO AID THE COMMISSION IN ENSURING THE PROPER FUNCTIONING OF THE EXCHANGES PROVIDED FOR IN ARTICLE 2 , WHICH MUST ENABLE VOLUNTARY CONCERTATION OF THE ACTIONS OF THE MEMBER STATES TO BE ACHIEVED ; 2 . TO EXAMINE THE ANNUAL REPORT DRAWN UP BY THE COMMISSION AND TO ASSESS THE RESULTS OF THE ACTIONS CARRIED OUT ; 3 . TO DELIVER OPINIONS ON THE MEASURES PROVIDED FOR IN ARTICLE 1 , IN PARTICULAR ON THE PREPARATION OF THE ANNUAL LIST OF PRIORITIES AND ON THE SELECTION OF PROJECTS LIKELY TO BENEFIT FROM FINANCIAL SUPPORT . B . THE COMMITTEE SHALL BE COMPOSED OF REPRESENTATIVES NOMINATED BY THE MEMBER STATES . IT CAN CALL UPON THE ASSISTANCE OF EXPERTS OR ADVISERS ACCORDING TO THE NATURE OF THE ACTION TO BE DEALT WITH . C . THE COMMITTEE SHALL BE CHAIRED BY A REPRESENTATIVE OF THE COMMISSION . D . THE COMMITTEE SHALL DRAW UP ITS OWN RULES OF PROCEDURE . E . THE SECRETARIAT OF THE COMMITTEE WILL BE PROVIDED BY THE SERVICES OF THE COMMISSION . F . THE ANNUAL LIST OF PRIORITY ACTIONS FOR THE YEARS OTHER THAN 1983 SHALL BE DECIDED ON USING THE FOLLOWING PROCEDURE : 1 . THE COMMISSION REPRESENTATIVE SHALL SUBMIT TO THE COMMITTEE A DRAFT DECISION . 2 . THE COMMITTEE SHALL GIVE AN OPINION ON THIS DRAFT WITHIN TWO MONTHS . ITS DECISIONS SHALL BE TAKEN BY A MAJORITY OF 45 VOTES . WITHIN THE COMMITTEE THE VOTES OF THE MEMBER STATES SHALL BE WEIGHTED IN ACCORDANCE WITH ARTICLE 148 ( 2 ) OF THE TREATY . THE CHAIRMAN SHALL NOT VOTE . 3 . THE COMMISSION SHALL ADOPT THE DRAFT WHERE IT IS IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE . WHERE THE DRAFT DECISION IS NOT IN ACCORDANCE WITH THAT OPINION OR WHERE NO SUCH OPINION IS ISSUED , THE COMMISSION SHALL WITHOUT DELAY MAKE A PROPOSAL TO THE COUNCIL , IN THE FORM OF A DRAFT DECISION . THE COUNCIL SHALL ACT BY A QUALIFIED MAJORITY . ANNEX III PRIORITY ACTIONS FOR 1983 1 . SUPPORT FOR THE ESTABLISHMENT AND INITIAL ACTIVITIES OF LIAISON MECHANISMS : - STCELA ( LOCAL AUTHORITIES ) , - VENTURE CAPITALISTS , - ASSOCIATIONS OF TECHNOLOGY AND MANAGEMENT ADVISORY SERVICES INCLUDING " TECHNOLOGY AWARENESS AGENCIES " . 2 . ORGANIZING THE COMMUNITY-WIDE SUPPLY AND DISSEMINATION OF INFORMATION ON SUPPLY AND DEMAND IN RESPECT OF TECHNOLOGY UNDER LICENCE , TRANSNATIONAL COOPERATION OF SMALL AND MEDIUM-SIZED UNDERTAKINGS , MARKETS SURVEYS AND STUDIES , TECHNOLOGY ASSESSMENT AND TRENDS , R AND D RESULTS , ETC . 3 . SUPPORT FOR BETTER USE OF COMMUNITY-WIDE PROTECTION OF INDUSTRIAL AND COMMERCIAL PROPERTY RIGHTS . 4 . CONSULTATION , WITHIN THE FRAMEWORK OF THE CONSULTATIVE COMMITTEE , ON ACTION TAKEN OR TO BE TAKEN AT NATIONAL AND COMMUNITY LEVEL , NOTABLY WITH A VIEW TO EVALUATING AND SECURING THE UTILIZATION OF NEW OR NOT YET COMMUNITY-WIDE METHODS OF PROMOTING INNOVATION , FOR THE BENEFIT IN PARTICULAR OF SMALL AND MEDIUM-SIZED UNDERTAKINGS .